THE LAW OFFICES OF

THOMAS C. COOK, LTD.

ATTORNEY AND COUNSELOR AT LAW

1980 FESTIVAL PLAZA DRIVE, SUITE 530

LAS VEGAS, NEVADA 89135

(702) 524-9151

tccesq@aol.com



December 27, 2018

Michael Gillespie & Associates, PLLC

10544 Alton Ave. NE

Seattle, Washington 98125

Re: Genesys Industries, Inc. (the "Company")

Financial statements for the years ending June 30, 2017 and June 30, 2018

 

Gentlemen:

We have been requested by a letter dated December 10, 2018 from Genesys
Industries, Inc. (the "Company"), to provide you with certain information
relating to the Company in connection with your examination of their accounts as
of June 30, 2017, June 30, 2018 and as of the date of this letter.

While this firm represents the Company on a regular basis, our engagement has
been confined to matters specifically referred to us by the Company.

In preparing this response, our procedures have been limited to making inquiries
addressed to the present recollection of lawyers currently with this firm who,
according to our records, have performed legal services for the Company. These
lawyers include those members of the firm who would normally have responsibility
for any pertinent matter with respect to which we have been employed by the
Company. We assume no responsibility for, and do not represent that we have
made, a review of our files or inquiry of any persons other than such lawyers or
any investigation other than such inquiries of such lawyers.

Pending or Threatened Litigation

We are not aware of any information concerning any pending or threatened
litigation, claims or assessments involving the Company.

Unasserted Claims and Assessments

[image_017.jpg] We concur with the representations contained in the audit
inquiry letter, a copy of which is attached hereto and incorporated herein.

 1 

 

Other Matters[image_017.jpg]

The information set forth herein is as of the date of this letter except as
otherwise noted, and we assume no obligation to advise you of changes which may
be brought to our attention hereafter.

This response is limited by, and in accordance with, the ABA Statement of Policy
regarding Lawyers' Responses to Auditors' Requests for Information (December
1975); without limiting the generality of the foregoing, the limitations set
forth in such Statement on the scope and use of this response (Paragraphs 2 and
7) are specifically incorporated herein by reference, and any description herein
and any "loss contingencies" is qualified in its entirety by Paragraph 5 of the
Statement and the accompanying Commentary (which is an integral part of the
Statement). Pursuant to the Company's request, this will confirm as correct the
Company's understanding as set forth in its audit inquiry to us that whenever,
in the course of performing legal services for the Company with respect to a
matter recognized to involve an unasserted possible claim or assessment which
may call for financial statement disclosure, we have formed a professional
conclusion that the Company must disclose or consider disclosure concerning such
possible claim or assessment, we, as a matter of professional responsibility to
the Company, will so advise the Company and will consult with the Company
concerning the questions of such disclosure and the applicable requirements of
ASC 450, Accounting for Contingencies.

 

Further, as of December 27, 2018, the Company is not indebted to this firm for
its services. 

    Sincerely,     /s/ Thomas C. Cook     Thomas C. Cook, Esq.             Cc:
Genesys Industries, Inc.     File  

 